DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings were received on 11/16/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102588145 in view of either Orlando et al (5,381,655) or Plumpe Jr (2003/0070417).  CN ‘145 teaches [see annotations & translation]
“In the above-mentioned accompanying drawing: 1 air, 2 premixed gas, 3 detonation combustion gas, 4 rotation detonation wave ejectors, 5 lobe nozzles with injectors, 6 interior ram air duct; 7 outer shroud lobe nozzles with injectors, the multi-modal detonation combustion of 8 expandings chamber, 9 expanding jet pipes, 10 vortex intake ducts, 11 outer shroud casings, 12 outer shroud ram air duct; 13 rotation detonation gas outlets, 14 annular phase place detonation wave control system, 15 annular phase place detonation waves, 16 jet pipe venturis, 17 phase vectors detonation waves; 18 fuel oil inlet pipes, 19 fuel oil outlet tubes, 20 ultrasonic generators, 21 semicircle pipeline fluidized beds, 22 fuel pumps; 23 fuel oil ejectors, 24 

    PNG
    media_image1.png
    427
    630
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    347
    712
    media_image2.png
    Greyscale

1st interpretation, note numerous other interpretations could be applied] A method for operating an engine, the engine comprising (a) a longitudinal wall 11 extended along a lengthwise direction, wherein the longitudinal wall defines a gas flowpath 1 of the engine and a combustion section, the gas flowpath having a depth perpendicular to the longitudinal wall, (b) an inner wall assembly [see annotations] extended from the longitudinal wall into the gas flowpath, wherein the inner wall assembly defines a rotating detonation combustion region 3 [upstream of 7] at an upstream side of the inner wall assembly 7 and adjacent to the longitudinal wall 11, and (c) an upstream wall assembly 5 coupled to the longitudinal wall upstream of the inner wall assembly, the method comprising: flowing an oxidizer through the gas flowpath 1 into the combustion section, wherein the flow of oxidizer includes a first portion and a second portion [see annotations]; capturing the first portion of the flow of oxidizer at the rotating detonation combustion region 3 via the inner wall assembly being extended into the gas flowpath a depth; flowing a first flow of fuel [either fuel delivered to 4 or the premixed gas 2 has a fuel premixed therein] to the first portion of the flow of oxidizer at the rotating detonation combustion region 3; producing a rotating detonation wave of detonation gases at the rotating detonation combustion region via a first mixture of the first flow of fuel and the first portion of the flow of oxidizer; mixing at least a portion of the detonation gases from the rotating detonation combustion region with a second flow of fuel 2, 12 and the second portion of the flow of oxidizer in the gas flowpath; and burning a second mixture including the second flow of fuel 2 in 12, at least the portion of the detonation gases, and the second portion of the flow of oxidizer, wherein burning the st full paragraph from the end];	 wherein the operating condition of the engine is based at least on pressure, temperature, or flow rate of the flow of oxidizer at the combustion section [e.g. speed or mach number, see page 2 under summary of the invention; see page 4, 2nd paragraph which teaches various adjustments of the flow parameters, including adjusting the jet pipe venturi and nozzle exit section, and varying the deflection of the jet];  wherein the adjusting the amount of the first portion of the flow of oxidizer is based at least on a desired minimum number of detonation cells to produce the rotating detonation wave [inherent, need to keep above a minimum number of detonation cells or rotating detonation would not occur];   wherein the flowing the oxidizer to the combustion section comprises a supersonic axial velocity [inherent to form the shock, note the engine operates at hypersonic & supersonic] through the gas flowpath producing an oblique shockwave in the gas flowpath [see page 4, 1st paragraph which teaches the oblique shock];  comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine [inherently capable];	 
able from the longitudinal wall into the gas flowpath nor a actuator is coupled to the upstream wall assembly [lobed mixer 5] and is configured to actuate the upstream wall assembly to extend the upstream wall assembly into the gas flowpath a depth;  adjusting an amount of the first portion of the flow of oxidizer provided to the inner wall assembly via actuating the upstream wall to adjust the depth of the upstream wall extended into the gas flowpath nor wherein the adjusting the amount of the first portion of the flow of oxidizer comprises: adjusting a cross sectional area of the gas flowpath based on an operating condition of the engine;	 wherein the adjusting the cross sectional area of the gas flowpath comprises: adjusting the depth the upstream wall extended into the gas flowpath based at least on the operating condition of the engine.  For a more detailed treatment of the adjusting limitations, Orlando et al or Plumpe Jr may be applied.  Orlando et al teach a lobed mixer with an actuator 47 is coupled to the upstream wall assembly 42 [lobed mixer] and is configured to actuate the upstream wall assembly to extend the upstream wall assembly 42 into the gas flowpath a depth [see Fig. 1 and dashed lines vs solid lines 46];  adjusting [46 shows the adjustment] an amount of the first portion of the flow of oxidizer [see col. 5, lines 6-20] provided to the inner wall assembly via actuating the upstream wall 42 to adjust the depth of the upstream wall extended into the gas flowpath and wherein the adjusting the amount of the first portion of the flow of oxidizer comprises: adjusting a cross sectional area of the gas flowpath [based on 42] based on an operating condition of the engine;	 wherein the adjusting the cross sectional area of the gas flowpath comprises: adjusting the depth [of 42] the able from the longitudinal wall into the gas flowpath.  Orlando et al teach the mixer is compact and allows control over the mixing by deployment of the doors / upstream wall 42 [see col. 3, lines 50-64 – citation quoted in Response to Arguments].  Plumpe Jr teaches a actuator 42 is coupled to the upstream wall assembly 16 [see Figs. 5-8] and is configured to actuate the upstream wall assembly 16 to extend the upstream wall assembly into the gas flowpath a depth;  adjusting an amount of the first portion of the flow of oxidizer provided to the inner wall assembly via actuating the upstream wall 16 to adjust the depth of the upstream wall extended into the gas flowpath and wherein the adjusting the amount of the first portion of the flow of oxidizer comprises: adjusting a cross sectional area [via 16] of the gas flowpath based on an operating condition of the engine;	 wherein the adjusting the cross sectional area of the gas flowpath comprises: adjusting the depth the upstream wall extended into the gas flowpath based at least on the operating condition of the engine.  Plumpe Jr et al is also relevant to an inner wall assembly 16 extendable from the longitudinal wall into the gas flowpath, when applied to a lobed mixer.  Plumpe Jr teaches the selective closing of any the lobes to enhance the thrust vectoring [see paragraphs 0038-0040].  Note this teaching aligns with the desire of CN ‘145 to perform thrust vectoring / deflection [Fig. 6] in his system.  It would have been obvious to one of ordinary skill in the art to employ a actuator is coupled to the upstream wall assembly [lobed mixer 5] and is configured to actuate the upstream wall assembly to extend the upstream wall assembly into the gas flowpath a st paragraph which teaches the oblique shock] comprises: adjusting a depth of the upstream wall into the gas flowpath [by Orlando or Plumpe Jr].;	comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine shockwave [see CN ‘145 - page 4, 1st paragraph which teaches the oblique shock] comprises: adjusting a depth of the upstream wall into the gas flowpath [by Orlando or Plumpe Jr];	 wherein the adjusting the profile of the oblique 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102588145 in view of either Orlando et al (5,381,655) or Plumpe Jr (2003/0070417), as applied above, and further in view of any of Townend (3,603,094), Rich (2,952,123), and Pavia et al (2011/0005193) and optionally in view of the Nakahama et al paper.  CN ‘145 [1st interpretation] teaches the claimed invention including burning the second mixture of second fuel and oxidizer 3 downstream of the rotating detonation gases 3 [multiple RD zones 3] relative to the gas flowpath but do not particularly teach burning the second mixture comprises a deflagrative combustion process.  For an alternate treatment of burning the second mixture of second fuel and oxidizer downstream of the rotating detonation gases 4 relative to the gas flowpath, Townend or Rich and/or Lu et al may be applied.  Townend teach injecting a second fuel 15 into the second oxidizer which is downstream of the main combustion gas of the jet engine, including in supersonic jet engines, where the second fuel and second oxidizer [see col. 2, lines 1-25] are used to reduce noise and increase thrust as well reduce drag at the exit of the nozzle [see also col. 1, lines 53-63].  This second burning zone is inherently deflagration as detonation requires a special set of circumstances to occur.  Pavia et al teach burning in the nozzle a second mixture 166 including the second flow of fuel 128, at least the portion of the combustion gases 158, and the second portion of the flow of oxidizer [e.g. in 158], wherein burning the second mixture is downstream of the combustion gases 158 relative to the gas flowpath 

Rich teaches burning in the nozzle a second mixture including the second flow of fuel 23, 17 [Fig. 6], at least the portion of the combustion gases from the upstream engine 10, and the second portion of the flow of oxidizer in the combustion gases, wherein burning the second mixture is downstream of the combustion gases from 10 relative to the gas flowpath and increases the thrust of the jet engine and/or is used for thrust vectoring [col. 5, lines 27+].  This second burning zone is inherently deflagration as detonation requires a special set of circumstances to occur.   The Nakayama paper [see page 868, top of right col., citation in the Response to arguments] also teaches the phenomenon of the detonation degenerating into deflagration due to the complete absence of the detonation cell structure.  By definition, when detonation stops occurring, the combustion process is a deflagrative combustion process.  It would have been obvious to one of ordinary skill to employ deflagration in the second burning zone, i.e. by adding an additional second fuel used by any of Townend, Rich and Pavia et al, in order to increase the thrust, reduce noise and reduce drag at the end of the nozzle enhance cooling of the inner wall and/or to increase the thrust and provide thrust vectoring capabilities.  It would have been obvious to one of ordinary skill in the art to employ either the second fuel of CN ‘145 or any of Townend, Rich and Pavia et al, as deflagration combustion, as the standard combustion process in the art or to which detonation devolves to when the detonation combustion process becomes unstable.   For an alternate treatment of claim 4 which was treated as .  

    PNG
    media_image3.png
    510
    653
    media_image3.png
    Greyscale

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102588145 in view of Westervelt et al (2012/0131901) and Pichel (2012/0288359) and either Orlando et al (5,381,655) or Plumpe Jr (2003/0070417), and for claims 8-10 further in view of Kelley et al (3,727,409).   
CN ‘145 teaches [2nd interpretation, note numerous other interpretations are possible]  A method for operating an engine, the engine comprising (a) a longitudinal wall 11 extended along a lengthwise direction, wherein the longitudinal wall defines a gas flowpath 1 of the engine and a combustion section, the gas flowpath having a depth perpendicular to the longitudinal wall, (b) an inner wall assembly [see annotations] extended from the longitudinal wall into the gas flowpath, wherein the inner wall assembly defines a rotating detonation combustion region 3 [upstream of 7] at an upstream side of the inner wall assembly 7 and adjacent to the longitudinal wall 11, and (c) an upstream wall assembly [upstream of 4, see annotations] coupled to the longitudinal wall upstream of the inner wall assembly, the method comprising: flowing an oxidizer through the gas flowpath 1 into the combustion section, wherein the flow of oxidizer includes a first portion [in 4 – see annotations] and a second portion [within 12 or 2 - see annotations]; capturing the first portion of the flow of oxidizer at the rotating detonation combustion region 3 via the inner wall assembly being extended into the gas flowpath a depth; flowing a first flow of fuel [fuel delivered to 4] to the first portion of the flow of oxidizer [in 4 at the rotating detonation combustion region 4; producing a rotating detonation wave of detonation gases at the rotating detonation combustion region 4 via a first mixture of the first flow of fuel and the first portion of the flow of oxidizer; st full paragraph from the end];	 wherein the operating condition of the engine is based at least on pressure, temperature, or flow rate of the flow of oxidizer at the combustion section [e.g. speed or mach number, see page 2 under summary of the invention; see page 4, 2nd paragraph which teaches various adjustments of the flow parameters, including adjusting the jet pipe venturi and nozzle exit section, and varying the deflection of the jet];  wherein the adjusting the amount of the first portion of the flow of oxidizer is based at least on a desired minimum number of detonation cells to produce the rotating detonation wave [inherent, need to keep above a minimum number of detonation cells or rotating detonation would not occur]; wherein the adjusting the amount of the first portion of the flow of oxidizer comprises: st paragraph which teaches the oblique shock];  comprising: adjusting a profile of the oblique shockwave based on an operating condition of the engine.	 	CN ‘145 does not teach an inner wall assembly [see annotations of lobed mixer 7] extendable from the longitudinal wall into the gas flowpath nor a actuator is coupled to the upstream wall assembly [lobed mixer 5] and is configured to actuate the upstream wall assembly to extend the upstream wall assembly into the gas flowpath a depth;  adjusting an amount of the first portion of the flow of oxidizer provided to the inner wall assembly via actuating the upstream wall to adjust the depth of the upstream wall extended into the gas flowpath nor wherein the adjusting the amount of the first portion of the flow of oxidizer comprises: adjusting a cross sectional area of the gas flowpath based on an operating condition of the engine;	 wherein the adjusting the cross sectional able from the longitudinal wall into the gas flowpath.  Orlando et al teach the mixer is compact and allows control over the mixing by deployment of the producing an oblique shockwave in the gas flowpath;  adjusting a profile of the oblique shockwave based on an operating condition of the engine;	 wherein adjusting the profile of the oblique shockwave comprises: adjusting a depth of the upstream wall .  
 Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.  Applicant’s amendment result in the withdrawal of the Lin et al reference as a primary reference for combination.
 Applicant’s arguments concerning Orlando center around 
“Dong does not relate to a turbojet engine arrangements, it is not seen how the doors 42 of Orlando could have been implemented in Dong.  That is, there is not suggestion or motivation to combine Orlando with Dong. Moreover, the doors 42 of Orlando merely act to close off the turbojet exhaust portion and to allow all of the air from the bypass duct 14 to flow into the ramjet. In Dong, all of the air flows into the ramjet regardless. In addition, there is nothing in Orlando to suggest an inner wall assembly extendable from the longitudinal wall into the gas flowpath, wherein the inner wall assembly defines a rotating detonation combustion region at an upstream side of the inner wall assembly and adjacent to the longitudinal wall”
In rebuttal, it is noted that Dong / CN ‘145 is directed to ramjets, with a clear ram inlet as well as analogous lobed mixers.  Similarly, Orlando also are directed to lobed mixers in ramjets.  Accordingly, the mere absence of the turbojet is immaterial as analogous structure is used for mixing of flows in the lobed mixer(s) of Dong / CN ‘145.  Furthermore, while the doors do enable completely closing the flow through the lobed mixer, they also serve to allow for variable control of the mixing of the flows from the lobed mixer -- see col. 3, lines 50-64 excerpted below:  
  “As can be appreciated, the AMDA is capable of mixing a variable amount of bypass air 34 with a variable amount of core engine exhaust gas 36 as these flows, which were previously isolated by the inner casing 16, are free to mix and commingle as they travel axially between the flow guides 30. Moreover, by closing all of the movable doors 42 radially inwardly to the position shown in solid lines in FIG. 1, the movable doors 42 isolate and protect the core engine and turbomachinery during ramjet operation. The turbine outlet guide vanes 22 and low pressure turbine blades 18 are protected from the heat generated in ramjet combustion chamber 48 as the movable doors 42 in their closed position block flow from the core engine and thereby causing virtually all inlet flow to travel through bypass duct 14. [col. 3, lines 50-64]”  
Accordingly, applicant’s arguments neglect the variable mixing aspect of the reference which was specifically applied.  Furthermore, it is clear by using the variable lobes / upstream wall at the upstream wall / lobed mixer 5, the first flow of oxidizer [as annotated in interpretation 1] will clearly have an adjustable angle leaving the lobed mixer when combined with CN ‘145 and thus vary the flow directed to the inner wall 7 – thus reading on adjusting an amount of the first portion of the flow of oxidizer provided to the inner wall assembly 7 via actuating the upstream wall [at 5] to adjust the depth of the upstream wall extended into the gas flowpath.  As for the inner wall assembly extendable into the … into the gas flowpath, modifying the inner wall assembly / lobed mixer 7, is also encompassed by the teachings of Orlando, as having an extendable inner wall assembly in the lobed mixer 7 is also desirable for the same reasons set forth above.   
 	Applicant alleges that Plumpe is similarly deficient.  However, analogous reasoning as with Orlando applies with respect to the CN ‘145 / Plumpe combination.   
	As for applicant’s arguments with regarding CN ‘145 and Westervelt, applicant ignores the upstream wall assembly 36 previously applied.  Regardless, Westervelt is . 

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

January 5, 2022